1    JOHN ALAN MEYER
     Bar #225629
2    Meyer Law & Research Services
     854 S. Kenneth Ave
3    Kerman, CA. 93630
     Telephone: (559) 385-1565
4
     Attorney for Defendant
5    Heath Roberson
6
7
8
                              IN THE UNITED STATES DISTRICT COURT
9
                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11
     UNITED STATES OF AMERICA,                   )   Case No. 1:17-cr-00211
12                                               )
                              Plaintiff,         )   STIPULATION REGARDING PRE-
13                                               )   SENTENCE INVESTIGATION REPORT;
             vs.                                 )   FINDINGS AND ORDER
14                                               )
     HEATH ROBERSON,                             )   DATE:  October 22, 2018
15                                               )   TIME:  8:30 a.m.
                           Defendant.            )   JUDGE: Lawrence J. O’Neill
16                                               )
                                                 )
17
18
            1.      Local Rule 460 states that “presentence reports . . . are confidential records of the
19
     United States District Court.” Disclosure is prohibited absent order of the Court. L.R.
20
     460(a). Requests for disclosure must be in writing and must articulate the need for specific items
21
     of information within the report. Id. at 460(b).
22
            2.      Courts may disclose PSRs when they determine that it is in the interest of justice
23
     to do so. United States v. Schlette, 842 F.2d 1574, 1579 (9th Cir. 1988). They may also release
24
     when the need for confidentiality is outweighed by the need for disclosure.” Id. Here, disclosure
25
     is in the interest of justice. The court has read and considered a PSR from a previous sentencing,
26
     in case 1:13-cr-0342, and that report specifically recommended an increased sentence for Mr.
27
     Roberson. Defense counsel John Meyer (Counsel) was not the attorney in that case, and has not
28

     STIPULATION REGARDING PRE-SENTENCE INVESTIGATION REPORT; [PROPOSED]
     FINDINGS AND ORDER
1    read that PSR. Disclosure of the report to Counsel will the defense the opportunity to address
2    concerns the PSR expressed regarding HEATH ROBERSON, and to better prepare for
3    sentencing.
4            3.     As such, the parties stipulate that the court shall order the Probation
5    Department to disclose to Counsel the probation report prepared for case 1:13 -cr-
6
     0342.
7
             IT IS SO STIPULATED.
8
9
      Dated: October 25, 2018                              MCGREGOR W. SCOTT
10                                                         United States Attorney
11
                                                           /s/ Michael Tierney
12                                                         Michael Tierney
                                                           Assistant United States Attorney
13
14
15
                                                            /s/ JOHN A. MEYER
16                                                          JOHN A. MEYER
                                                            Counsel for Defendant
17                                                          Heath Roberson
18
19
20
                               FINDINGS AND PROTECTIVE ORDER
21
             IT IS SO FOUND.
22
23
     IT IS SO ORDERED.
24
        Dated:     October 26, 2018                       /s/ Lawrence J. O’Neill _____
25                                                UNITED STATES CHIEF DISTRICT JUDGE
26
27
28

     STIPULATION REGARDING PRE-SENTENCE INVESTIGATION REPORT; [PROPOSED]
     FINDINGS AND ORDER
